Case 1:20-cv-22281-MGC Document 44 Entered on FLSD Docket 01/15/2021 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division


   AQUARIUS AQUA USA, INC., a Delaware                    IN ADMIRALTY
   corporation,
                                                          Civ. Case No. l:20-cv-22281-MGC
         Plaintiff,

   vs.

   M/Y VOGUE/JIMBO, a Sunseeker 64”, its
   engines, equipment, boats, tackle, apparel,
   furniture, art, appurtenances, cables, etc., in rem,
   & PETHO AXEL, an individual; AUGUSTUS
   I. STERGIOS, an individual; MARINE
   CONSULTING INC., a New York corporation;
   MARINE CUSTOM HARDWARE INC., a
   Florida corporation; MARINE CONSULTING
   FLOOR PLAN HOLDING LLC, a Florida
   limited liability company; RICK OBEY, an
   individual; and SPECIALIZED NAUTICAL
   SERVICES, INC., a Florida corporation,
   in personam,

      Defendants.
   _____________________________________/
   MARINE CONSULTING, INC.,

         Cross-Plaintiff,

   vs.

   AUGUSTUS I. STERGIOS, an individual,

      Cross-Defendant.
   __________________________________/

                                      JOINT STATUS REPORT

            Plaintiff, AQUARIUS AQUA USA, INC. (“Aquarius”), Defendant, AUGUSTUS J.

  STERGIOS (“Stergios”), and Defendant, MARINE CUSTOM HARDWARE, INC. (“MCH”),

  MARINE CONSULTING, INC. (“MCI”) hereby file their Joint Status Report as required by the

  Court’s Paperless Order of January 11, 2021 (Doc. #42), as follows:

                                                     1
Case 1:20-cv-22281-MGC Document 44 Entered on FLSD Docket 01/15/2021 Page 2 of 2

                                                                 Civ. Case No. l:20-cv-22281-MGC
         1.           The parties have been engaging in discovery by serving on each other requests

  for production of documents and interrogatories. Thus far the parties have been able to resolve

  any objections amongst themselves without the need for Court intervention.

         2.       Defendant, AUGUSTUS J. STERGIOS, agreed to accept service related to the

  Complaint filed June 2, 2020 [Doc. #1] and to the Crossclaim filed against him by Defendant,

  MARINE CONSULTING, INC. on September 14, 2020 [Doc. #33], and will file responses to

  the same by January 22, 2021.

         3.     The parties submitted a Joint Scheduling Report on November 23, 2020 [Doc. #40],

  which included proposed deadlines agreed to by the parties, which remains pending for the Court’s

  scheduling order.

         4.       The parties have requested a final pre-trial conference in late April 2021.

   SAUL EWING ARNSTEIN & LEHR LLP                      WAGNER LEGAL
   701 Brickell Ave, 17th Floor                        3050 Biscayne Blvd., Ste. 904
   Miami, Florida 33131-2395                           Miami, FL 33301
   Telephone: (305) 428-4500                           Tel: (305) 439-3005
   Email: Javier.Rodriguez@saul.com                    sw@wagnerlegalco.com

   /s/ Javier J. Rodriguez                             /s/ Scott A. Wagner
   Javier J. Rodriguez                                 Scott A. Wagner
   Florida Bar No. 827347                              Florida Bar No. 10244

   Attorney for Aquarius                               Attorney for Defendant Stergios

   LAW OFFICE OF ROBERT E.
   GOLDMAN
   1 East Broward Blvd., Ste. 700
   Fort Lauderdale, FL 33301
   Tel: (954) 745-7450
   Robert@goldmanlaw.com

   /s/ Robert E. Goldman
   Robert E. Goldman
   Florida Bar No. 740799

   Attorney for Defendant MCH

  Dated: January 15, 2021
                                                   2
